         Case 1:20-cv-02486-LAP Document 15 Filed 08/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

K.C. ALFRED,

                      Plaintiff,
                                                20 Civ. 2486 (LAP)
-against-
                                                       ORDER
INSIDER, INC.,

                      Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

    Counsel shall confer and inform the Court by letter no later

than August 20, 2020, how they propose to proceed.

SO ORDERED.

Dated:       New York, New York
             August 13, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
